DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,953,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-8, 10-11, 17-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance.  A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“obtain input media depicting a real person, wherein the input media comprises at least a video recording of the real person as captured by a camera;
provide at least a portion of the input media to a first-machine learning model configured to extract visual information regarding one or more humans depicted in image or video data;
alter the 3D mesh data of the human base model based on visual information extracted by the first-machine learning model to generate custom 3D model data corresponding to the real person;

generate a virtual item corresponding to the first item worn by the real person, wherein the virtual item includes a texture generated based on the visual information; and
render, within a 3D virtual environment of the video game, a series of frames for display that depict a virtual character that resembles the real person performing one or more actions, wherein a visual appearance of the virtual character as rendered is based at least in part on the custom 3D model data and includes depiction of the virtual character wearing the virtual item” (claim 1 with substantially similar features in independent claims 10 and 17).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715